                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


KESHA LAVELLE TATE,

        Plaintiff,

      v.                                                            Case No. 19-CV-1763

ANDREW M. SAUL,
Commissioner of Social Security,

        Defendant.


                                      DECISION AND ORDER


        Kesha Lavelle Tate, who is representing herself, seeks judicial review of the final

decision of the Commissioner of the Social Security Administration (“SSA”) ceasing her

entitlement to disability benefits as of October 22, 2015, under Section 223(f) of the Social

Security Act. For the reasons below, the Commissioner’s decision is affirmed.

                                            BACKGROUND

        Tate was sexually assaulted by her supervisor at work in 2008 and was ultimately fired

from her job. (Tr. 391.) After the assault, Tate reported that she lost her memory regarding

the incident and began struggling with depression and severe anxiety and experiencing

nightmares and flashbacks. (Id.) Tate began hearing a male voice commanding her to hurt

herself and she attempted to cut her wrists; however, her mother intervened and she was

admitted to the hospital in 2010 where she was started on Paxil1 and Geodan.2 (Id.) In a


                                  
1
  Paxil is used to treat depression, including major depressive disorder. https://www.drugs.com/paxil.html (last
visited Dec. 2, 2020).
2
  Geodon is used to treat schizophrenia and the manic symptoms of bipolar disorder (manic depression).
https://www.drugs.com/geodon.html (last visited Dec. 2, 2020).



           Case 2:19-cv-01763-NJ Filed 12/02/20 Page 1 of 11 Document 14
decision dated March 9, 2010, Tate was found disabled beginning on February 5, 2009 due

to amnesiac and anxiety disorders. (Tr. 11–12.) On October 15, 2015, however, it was

determined that Tate was no longer disabled as of October 22, 2015 due to medical

improvement. (Tr. 11.) This determination was upheld upon reconsideration after a disability

hearing by a State agency Disability Hearing Officer. (Id.) Tate filed a request for a hearing

and a hearing was held before an Administrative Law Judge (“ALJ”) on August 30, 2018.

(Tr. 30–59.) Tate testified at the hearing, as did Theresa Wolford, a vocational expert. (Tr.

30.)

        In a written decision issued January 24, 2019, the ALJ found that the most recent

favorable medical decision finding Tate disabled was March 9, 2010. (Tr. 13.) This is known

as the “comparison point decision” (“CPD”). (Id.) The ALJ determined that at the time of

Tate’s CPD, she had the severe impairments of an amnesiac disorder and an anxiety disorder.

(Id.) The ALJ found that Tate did not develop any additional impairments after the CPD;

thus, she continued to have the same severe impairments. (Id.) The ALJ further found that

Tate did not have an impairment or combination of impairments that met or medically

equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (the “listings”).

(Tr. 13–15.) The ALJ determined that the medical evidence supported a finding that, by

October 22, 2015, the medical severity of Tate’s symptoms had decreased and that Tate had

the residual functional capacity (“RFC”) to perform a full range of work at all exertional

levels, with the nonexertional limitation of having only occasional interaction with the public

and co-workers. (Tr. 15–20.) The ALJ found that Tate’s RFC since October 22, 2015 was less

restrictive than her RFC at the time of her CPD and that since October 22, 2015, Tate was

capable of performing her past relevant work as a laborer. (Tr. 20–21.) The ALJ alternatively

                                              2


          Case 2:19-cv-01763-NJ Filed 12/02/20 Page 2 of 11 Document 14
found that given Tate’s age, education, work experience, and RFC, jobs existed in significant

numbers in the national economy that she could perform. (Tr. 21.) As such, the ALJ found

that Tate’s disability ended on October 22, 2015 and that Tate has not become disabled again

since that date. (Tr. 22.) The ALJ’s decision became the Commissioner’s final decision when

the Appeals Council denied Tate’s request for review. (Tr. 1–5.)

                                            DISCUSSION

       1.      Applicable Legal Standards

               1.1    Medical Improvement

       Once a claimant is determined to be under disability, her continued entitlement to

benefits is periodically reviewed. 20 C.F.R. § 404.1594(a). A claimant who experiences

medical improvement related to her ability to engage in work may lose her eligibility to receive

benefits if there is an improvement in the claimant’s condition:

       A recipient of benefits . . . may be determined not to be entitled to such benefits
       on the basis of a finding that the physical or mental impairment on the basis of
       which such benefits are provided has ceased, does not exist, or is not disabling
       only if such a finding is supported by--

        (1) substantial evidence which demonstrates that--

       (A) there has been any medical improvement in the individual’s impairment or
       combination of impairments (other than medical improvement which is not
       related to the individual’s ability to work), and

       (B) the individual is now able to engage in substantial gainful activity[.]

42 U.S.C. § 423(f). “Medical improvement” is “any decrease in the medical severity of

impairment(s) present at the time of the most recent favorable medical decision that you were

disabled or continued to be disabled and is determined by a comparison of prior and current

medical evidence which must show that there have been changes (improvement) in the


                                               3


            Case 2:19-cv-01763-NJ Filed 12/02/20 Page 3 of 11 Document 14
symptoms, signs or laboratory findings associated with that impairment(s).” 20 C.F.R. §

404.1594.

       To determine if a claimant continues to be under disability, the regulations prescribe

an eight-step sequential inquiry. See 20 C.F.R. § 404.1594(f). The evaluation process is

intended to determine the following: (1) whether claimant is engaging in substantial gainful

activity; (2) if not gainfully employed, whether the claimant has an impairment or

combination of impairments which meets or equals a listing; (3) if impairments do not meet

a listing, whether there has been medical improvement; (4) if there has been medical

improvement, whether the improvement is related to the claimant’s ability to do work; (5) if

there is improvement related to claimant’s ability to do work, whether an exception to medical

improvement applies; (6) if medical improvement is related to the claimant’s ability to do

work or if one of the first groups of exceptions to medical improvement applies, whether the

claimant has a severe impairment; (7) if the claimant has a severe impairment, whether the

claimant has the RFC to perform past relevant work; and (8) if the claimant cannot perform

past relevant work, whether the claimant can perform other work. Id.

              1.2     Judicial Review

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not conclusive evidence; it

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal quotation and citation

omitted). Although a decision denying benefits need not discuss every piece of evidence,

remand is appropriate when an ALJ fails to provide adequate support for the conclusions

                                               4


         Case 2:19-cv-01763-NJ Filed 12/02/20 Page 4 of 11 Document 14
drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the

evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.      Application to this Case

       Again, Tate was found disabled as of February 5, 2009, due to amnesiac and anxiety

disorders stemming from a 2008 sexual assault. The SSA determined, however, that Tate

experienced medical improvement and was no longer disabled as of October 22, 2015. Tate

recounts the 2008 sexual assault and how it affected her life in the aftermath up until her

suicide attempt and subsequent hospitalization in 2010. (Pl.’s Br. at 1–2, Docket # 12.) While

Tate generally argues that the “whole situation had and still is really destroy[ing] and

damag[ing her] mentally, physically, and emotionally,” (id. at 1), Tate seemingly focuses on

events from 2019 until the present, arguing that she was reevaluated by a new therapist and

psychologist in 2019 and that she deals with daily anxiety and panic attacks, fear of being out

in public and at home, flashbacks, and nightmares. (Id. at 3.) She argues that “every day,

every minute, every hour,” her parents have to “constantly keep close tabs on [her] to make

sure nothing happen[s] to [her]” or that she does not hurt herself. (Id.) Tate argues that her

                                               5


            Case 2:19-cv-01763-NJ Filed 12/02/20 Page 5 of 11 Document 14
parents have to make sure she is able to do her day-to-day chores and care for her son. (Id.)

Finally, Tate argues that she is “also dealing with the death of [her] step-father” and that her

“emotions are all over the place.” (Id.)

       As an initial matter, the ALJ’s decision is dated January 24, 2019. Thus, to the extent

Tate sought re-evaluation, additional treatment, or experienced new symptoms from 2019

until the present (see Pl.’s Br. at 2–3), this information post-dates the ALJ’s decision. Because

the ALJ never had the opportunity to consider the evidence, it cannot serve as the basis for

reversal pursuant to sentence four of 42 U.S.C. § 405(g). See Eads v. Sec’y of Health & Human

Servs., 983 F.2d 815, 817–18 (7th Cir. 1993). Likewise, it does not appear that Tate submitted

medical records from 2019 to the Appeals Council (Tr. 4–5), nor has she requested a sentence-

six remand, see § 405(g) (sixth sentence) (allowing federal court to remand a matter to the

Commissioner “upon a showing that there is new evidence which is material and that there

is good cause for the failure to incorporate such evidence into the record in a prior

proceeding.”).

       A review of the record before the ALJ, however, supports his finding that Tate

medically improved as of October 22, 2015. As early as 2013, Tate’s records indicated that

her depression was in remission. (Tr. 328–30.) Tate was traveling out of state to visit family

(Tr. 330), was working hard in school (id.), and was otherwise “psychiatrically, [ ] pretty

stable” (Tr. 328). Similarly, in 2014, Tate’s records note that she was “pleased with her

progress” and stable on her medication. (Tr. 332.) During a perinatal psychiatry consultation

in December 2014, Dr. Christina Wichman recounted Tate’s psychiatric history following the

2008 assault and 2010 hospitalization, stating that after treating with Paxil and Geodan,

Tate’s “symptoms improved and she has been maintained on these medications for the past

                                               6


         Case 2:19-cv-01763-NJ Filed 12/02/20 Page 6 of 11 Document 14
4 years. She has not had any recurrence of depression or psychotic symptoms.” (Tr. 391.)

While Tate reported increased worry due to finances and the upcoming anniversary of her

father’s death, she denied having panic attacks, visual or audio hallucinations, or struggles

with sleep. (Id.) Dr. Wichman noted Tate’s depression was in full remission. (Tr. 393.)

        Tate continued to treat with Dr. Wichman throughout 2015. From January through

June 2015, Tate reported that she was happy (Tr. 395) and denied having panic attacks or

hallucinations (Tr. 396, 400, 418). Dr. Wichman continued to note Tate’s depression was in

full remission with continued use of low dose sertraline3 and Geodan. (Tr. 419–20.) In June,

Tate requested an increase in Geodon secondary to worsening depressive symptoms; however

by July, Tate reported to Dr. Wichman that her mind felt “eased,” that she no longer felt

distressed or overwhelmed, denied having panic attacks or hallucinations, and reported no

struggles with sleep despite having a three month old baby at the time. (Tr. 431.) By October

2015, Tate reported to Dr. Wichman that she was doing well on her current regimen of

medications, was thinking of re-enrolling in school, was doing well financially, and denied

any panic attacks or hallucinations. (Tr. 600–01.) In fact, Dr. Wichman noted Tate showed

no symptoms of depression and Tate denied any psychiatric complaints at that time. (Tr. 602.)

        Tate began treating with Dr. Mi Y Nelson on March 1, 2016. (Tr. 625.) Tate informed

Dr. Nelson that she “lost her disability” the previous month and with that, began experiencing

an increase in depressive symptoms, feelings of worthlessness, hopelessness, and passive

suicidal ideation. (Tr. 626.) Dr. Nelson stated that Tate was “relatively stable despite ongoing

psychosocial stressors (relationships, family, medical, financial, vocational, and new baby)


                                  
3
  Sertraline (also called Zoloft) is used to treat depression, obsessive-compulsive disorder, anxiety disorders
(including panic disorder and social anxiety disorder), post-traumatic stress disorder (PTSD), and premenstrual
dysphoric disorder (PMDD). https://www.drugs.com/sertraline.html (last visited Dec. 2, 2020).
                                                      7


           Case 2:19-cv-01763-NJ Filed 12/02/20 Page 7 of 11 Document 14
until she received bad news that she would lose her SSI.” (Tr. 631.) Dr. Nelson noted that

after Tate “refus[ed] psychotherapy on numerous occasions[,] she [was] now willing to

engage in therapy to alleviate her symptoms.” (Id.) In May, Tate reported to Dr. Nelson that

things were “pretty good,” that her depression was “much improved,” and that she was

excited to begin a cosmetology program. (Tr. 637.) She continued to report, however, low

mood and hopelessness two to three times a week for half a day or so. (Id.) As a result, Dr.

Nelson increased Tate’s Zoloft prescription. (Id.) In June, Tate reported to Dr. Nelson that

she was tolerating the increase in Zoloft well, only felt sad “once in a blue moon,” and was

planning her wedding for June 2018. (Tr. 642–44.)

       In July 2016, Tate established treatment with Dr. James Ruvalcaba. (Tr. 645.) Tate

reported that since her assault, she had become hypervigilant and experienced chronic

anxiety. (Tr. 646.) She reported to Dr. Ruvalcaba that she had occasional flashbacks and

nightmares, which were gradually improving. (Id.) In August, Dr. Ruvalcaba noted Tate’s

mood was good and her anxiety had decreased. (Tr. 653–54.) Tate was looking forward to

starting school to become a hairdresser, was optimistic and goal-directed, and found great

satisfaction caring for her son. (Tr. 654.)

       On January 19, 2017, Tate presented to the emergency room after nearly fainting at

school. (Tr. 844.) Tate reported that she was under a significant amount of stress and had

missed her last appointment with her therapist. (Tr. 848.) The next day, Tate treated with

Sarah Shortts, APNP, and requested a “doctor’s excuse” to “take a break from school” for

the next three months due to feeling overwhelmed. (Tr. 854.) While Tate denied depression,

she reported anxiety about school and her physical health. (Id.) However, she stated that she

had good support from her family and friends. (Id.) Shortts stated that she “[did] not feel

                                              8


          Case 2:19-cv-01763-NJ Filed 12/02/20 Page 8 of 11 Document 14
comfortable writing a note to excuse her from school for more than today.” (Id.) Throughout

early 2017, despite experiencing anxiety related to life stressors (Tr. 892, 926), Tate reported

a general decrease in anxiety (Tr. 913) to a manageable level (Tr. 895). Tate was “optimistic,

future-orientated, and eager to re-start cosmetology school in early March.” (Tr. 910–11.)

       By May 2017, Tate reported to Dr. Ruvalcaba that she had to withdraw from

cosmetology school, was struggling financially, was having difficulty sleeping due to anxiety,

and felt “overwhelmed” and “down.” (Tr. 935.) Despite her increased anxiety and “down”

mood, however, Dr. Ruvalcaba found that Tate did not meet the criteria for having a major

depressive episode. Her sertraline was again increased. (Tr. 938.)

       At the same time, Tate established care with therapist Beverly Duncan, whom she

treated with from May 2017 until February 2018, when she was discharged for non-

attendance. (Tr. 1157, 1161–64, 1191.) During this treatment period, Tate generally reported

to Duncan that she was having difficulty with her day-to-day functioning due to her distressed

mood. (Id.) On October 17, 2017, Tate established a treatment relationship with Dr. Mary-

Anne Kowol. (Tr. 994.) Dr. Kowol noted that “[a]t this point,” Tate “still gets panic attacks

if somebody says something that reminds her [of the assault].” (Tr. 995.) Tate reported having

one panic attack per week lasting about 10-15 minutes and having nightmares every 4-8

weeks. (Id.) Tate reported to Dr. Kowol that she dropped out of school because she was

running out of classes due to panic attacks and that she had a hard time being around other

people. (Id.) Tate denied being “overly depressed,” but said she was easily stressed. (Id.) Dr.

Kowol observed that Tate seemed “more impaired than she initially comes across, given the

school drop-out.” (Tr. 998.) Finally, the records indicate Tate began treating with a new




                                               9


         Case 2:19-cv-01763-NJ Filed 12/02/20 Page 9 of 11 Document 14
therapist in May 2018 and treated until July 2018, where Tate continued to report panic

attacks, depressed mood, and anxiety. (Tr. 1229–60.)

       During the August 2018 hearing, when asked by the ALJ what would prevent her from

performing simple work, at a desk, where she only occasionally had to interact with anyone,

Tate responded “nothing really” and confirmed that she only had problems when she was

around a lot of people. (Tr. 53–54.)

       As recounted above, the medical records support the ALJ’s finding of medical

improvement as of October 22, 2015. In fact, from 2013, until Tate learned she was losing her

disability benefits in early 2016, Tate’s mental health was stable on medication and she was

doing very well. Even after experiencing an emotional set-back with the loss of her disability

benefits and despite having stress and anxiety related to her physical health, Tate generally

reported doing very well on her medications at that time.

       Tate’s therapy records from mid-2017 until mid-2018 do indicate an increase in anxiety

and panic attacks. While the ALJ acknowledges this (Tr. 18), he paints the records in a slightly

less than accurate light. For example, the ALJ glosses over Duncan’s notes that Tate’s day-

to-day functioning was difficult and found it “notable” that Tate cancelled some of her more

recent therapy appointments in late 2018, implying that she did not need treatment. (Id.) In

actuality, her therapist cancelled one of the appointments due to a scheduling conflict (Tr.

1248) and Tate cancelled one to take her father to the hospital (Tr. 1247). These errors,

however, do not undermine the ALJ’s conclusion of medical improvement. During the same

time Tate’s therapy records indicated difficulty being around people and experiencing panic

attacks, she reported to her physician that she had an upcoming trip to Las Vegas with her

friends and was nervous about flying. (Tr. 985.) She did not report, however, anxiety about

                                              10


         Case 2:19-cv-01763-NJ Filed 12/02/20 Page 10 of 11 Document 14
the prospect of being around other people. Further, during this time, she denied to her

physician having sleep problems or a depressed mood and stated she was tolerating the

sertraline well. (Tr. 964.) Most tellingly, Tate herself testified that she only experiences

difficulties when she is around a lot of people and that “nothing really” keeps her from

performing simple work, at a desk, where she only occasionally has to interact with anyone.

The ALJ accommodated Tate’s stated difficulty interacting with people in her RFC. Tate does

not otherwise articulate how the ALJ erred in his findings. For these reasons, the ALJ’s

decision is affirmed.

                                      CONCLUSION

       The ALJ’s decision that Tate’s disability ended on October 22, 2015 is supported by

substantial evidence. Thus, the Commissioner’s decision is affirmed and the case is dismissed.

                                             ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

AFFIRMED.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.



Dated at Milwaukee, Wisconsin this 2nd day of December, 2020.


                                                   B
                                                   BY
                                                    Y TH
                                                      THE
                                                       HE COUR
                                                          COURT
                                                             RT




                                                   NANCY JOSEP
                                                            JOSEPH
                                                                 EP
                                                                  PH
                                                   United States Magistrate Judge



                                              11


         Case 2:19-cv-01763-NJ Filed 12/02/20 Page 11 of 11 Document 14
